    Case 1:19-mj-00437-MSN Document 1 Filed 10/04/19 Page 1 of 2 PageID# 1

                                                                                          irr^


                     IN THE UNITED STATES DISTRICT COURT FOR THE

                               EASTERN DISTRICT OF VIRGINIA                 2??? OCf -0 A fO: {?«-
                                     ALEXANDRIA DIVISION                       v< ■   5.'Hiv
                                                                                          '  r rji■.)   i




UNITED STATES OF AMERICA                                     Criminal No.: 1:19-MJ-
                                                             Misdemeanor
                V.



JAMES C. BEPKO,                                             Court Date: October 28,2019

                        Defendant.



                                     CRIMINAL INFORMATION


                            (COUNT I - Class A Misdemeanor - 7514134)

THE UNITED STATES ATTORNEY CHARGES THAT:

        On or about August 24, 2019, at Marine Corps Base, Quantico, Virginia within the

special maritime and territorial jurisdiction of the United States in the Eastern District of

Virginia, JAMES C. BEPKO, did unlawfully operate a motor vehicle while having a blood

alcohol concentration level higher than .20 grams per 210 liters of breath, specifically: .34 grams

per 210 liters of breath.

(Violation of Title 18, United States Code, Section 13, assimilating Virginia Code, Sections
18.2-266(i) and 18.2-270(A)(ii), 1950, as amended)



                                                     Respectfully Submitted,

                                                     G. Zachary Terwilliger
                                                     United States Attom



                                                     Garland W. Rbwlanc
                                                     Special Assistant United States Attorney
Case 1:19-mj-00437-MSN Document 1 Filed 10/04/19 Page 2 of 2 PageID# 2
